Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/14/21 have been fully considered but they are not persuasive.  Applicant alleges disagrees with the Examiner’s view of Singh’s teaching.  Applicant purports that Singh is only updating the classification engine by solely looking at Fig. 5C instead of the context at which this update occurs.  Similar to that point, Applicant alleges the basis of sending features of the object to the cloud is when the object is determined malicious by the client side.  Again, context is important.  Before discussing those features directly, first, take a look at the point of Singh’s invention.  The reason the client side sends features about the object is because it is not sure whether or not it is malicious.  The client receives conflicting evidence and requires assistance in determining once and for all if the object is malicious.  If the client side agent knows for certain that an object is not malicious, (i.e. if it passes both checks) there is no reason to believe it would send anything to the server for more analysis (col. 15, lines 42-44).  Figure 1 is the backdrop at which all this checking and testing occurs.  When the agent’s first test yields a “not malicious” result, the process does not end there (col. 17, lines 10).  It is still analyzed by the cloud further and a malicious probability score is computer (col. 17, line 30).  Column 17 in general outlines a two-stage process for checking object and classifying the object as malicious or non-malicious.  If the first stage indicates, it is malicious then according to Fig. 5A no further testing is done.  However, in the case that the object appears to not be malicious it is .  
Applicant’s argument that the prior art is different from the claim because the claim triggers the second analysis on a potential maliciousness is not persuasive.  As addressed above the client of Singh, is sending the object and/or features to the server for assistance in determining if the object is malicious because of conflicting analysis on the client’s part.  Singh uses the phrase “not malicious” but that is only because it passed one analysis.  That is not the final determination when different engines give different results at the client (col. 16, lines 31-32).  Moreover, Singh phrases it in the alternative where he says that the client sends the object/features when they are identified as potentially malicious (col. 11, line 20) [emphasis added]. The claim’s phrase “potentially malicious” is not limiting in the way Applicant argues.  If an object is potentially malicious then it is also potentially non-malicious because there is uncertainty.  Just like in Singh, the claim implements further analysis to make a determination.  In Singh, the determination is still one of probability.  There would then still exist a chance it is malicious and another chance that is it not.  
In summary, Singh clearly shows classification engine 140 depicted in the cloud service (Fig. 1, right side and Fig. 2, element 140 inside of 235).  Singh teaches a two-step analysis that occurs both in the TPD (client side) and the cloud side.  Ultimately when the decision of maliciousness is determined by the server (not the client w.  Based on the actual testing, the server also determines if the model needs to be updated.  The model is updated when a client using the current model resulted in a non-malicious but further tests and facts about the object indicated it is more likely to be malicious than 
/MICHAEL R VAUGHAN/           Primary Examiner, Art Unit 2431